UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ALISHIA N. MORRIS,                        )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 19-cv-887 (APM)
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION                   )
                                          )
      Defendants.                         )
_________________________________________ )


                                 MEMORANDUM OPINION

       Plaintiff Alishia Morris brings this action under the Freedom of Information Act to compel

the Securities and Exchange Commission (“SEC”) to produce records that appear to relate to child

custody proceedings in the Texas state courts. See Compl., ECF No. 1, at 5–6 (seeking Texas state

court records); Def.’s Mot. to Dismiss or, in the Alternative, for Summ. J., ECF No. 10 [hereinafter

Def.’s Mot.], Decl. of Jason Luetkenhaus, ECF No. 10-2 [hereinafter Luetkenhaus Decl.], Ex. 1.

The SEC did not conduct a search, as it knew that the agency would not possess the type of records

sought — and it so advised Plaintiff. See Luetkenhaus Decl. ¶¶ 6–7. The agency now moves to

dismiss or, alternatively, for summary judgment. See generally Def.’s Mot.

       The SEC’s Motion for Summary Judgment is granted. The agency has sufficiently

explained through a sworn affidavit why it would not possess responsive records. See Military

Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981) (“[I]t is now well established that

summary judgment on the basis of such agency affidavits is warranted if the affidavits describe

the documents and the justifications for nondisclosure with reasonably specific detail . . . and are
not controverted by either contrary evidence in the record nor by evidence of agency bad faith.”).

Plaintiff offers no reason, and the court cannot think of one, to doubt the agency’s representation.

See id. After all, the SEC is a federal agency whose mission is to protect investors nationwide and

to regulate the securities markets. See Luetkehaus Decl., Ex. 2, at 121. Thus, there is no reason to

think that it would possess records concerning a state child custody matter.

           Accordingly, Defendant’s Motion for Summary Judgment, ECF No. 10, is granted. A final

appealable order accompanies this Memorandum Opinion.




Dated: September 20, 2019                                   Amit P. Mehta
                                                     United States District Judge




1
    The court uses ECF pagination.

                                                 2